NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

DONALD BRADMAN and JEAN A.              )
MOODY-BRADMAN a/k/a JEAN                )
MODDY-BRADMAN,                          )
                                        )
             Appellants,                )
                                        )
v.                                      )    Case No. 2D18-2159
                                        )
FORE RIVER, LLC, UNKNOWN                )
TENANT #1 n/k/a John Doe, and           )
UNKNOWN TENANT #2 n/k/a JANE            )
DOE,                                    )
                                        )
             Appellees.                 )
                                        )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for Lee
County; Michael T. McHugh, James H.
Seals, and Jay R. Rosman, Judges.

Robert J. Hynds, Sarasota, for
Appellants.

Damian G. Waldman of Law Offices of
Damian G. Waldman, P.A., Largo, for
Appellee Fore River, LLC.

No appearance for remaining
Appellees.


PER CURIAM.

             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.